internal_revenue_service number release date index number ------------------------- ------------------------------------------------------ ------------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-104342-10 date date ty calendar_year ty calendar_year legend x ------------------------------------------------------ dear ------------- this responds to your letter on behalf of x requesting a ruling concerning the possible application of sec_457 of the internal_revenue_code_of_1986 to a number of different nonqualified_deferred_compensation nqdc plans maintained by x although x is currently a taxable entity x anticipates a favorable determination_letter from the internal_revenue_service concerning its tax exempt status under sec_501 x as a taxable entity has in recent years established three different nqdc plans for its directors and a select group of highly compensated or key employees each of the nqdc plans specifies that the amounts in the participants' accounts are nonassignable and nontransferable in addition the nqdc plans all provide that the amounts in their participants’ bookkeeping accounts are unfunded and unsecured promises to pay in the future the amounts provided pursuant to the plans x has requested this ruling to determine whether sec_457 which imposes a number of additional requirements upon nqdc arrangements of tax-exempt entities and state and local governmental entities would upon x becoming a tax-exempt_entity apply to the nqdc plans of x which previously have been subject_to the provisions applicable to nqdc plans maintained by taxable entities x represents that its board intends to adopt a corporate resolution that freezes and bars future deferrals to its three existing nqdc plans upon x receiving a favorable determination_letter establishing its status as a tax-exempt_organization described in sec_501 the amounts in the frozen plans and the deemed earnings thereon would be held and distributed in accordance plr-104342-10 with the provisions of the plans sec_457 governs the taxation of eligible deferred_compensation plans of eligible employers the term eligible_employer is defined in sec_457 as a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state and any other organization other that a governmental_unit exempt from tax under subtitle a of the code an eligible_deferred_compensation_plan as defined in sec_457 must among other things provide that the maximum amount which may be deferred under the plan for a taxable_year shall not exceed the lesser_of the applicable_dollar_amount as determined under sec_457 and e dollar_figure in or percent of the participant's includible_compensation none of x's nqdc plans currently conform to this or other limitations of sec_457 sec_457 provides that if a plan of an eligible_employer providing for a deferral of compensation is not an eligible_deferred_compensation_plan compensation deferred under such plan shall be included in the participant's gross_income for the first taxable_year in which there is no substantial_risk_of_forfeiture of the rights to such compensation sec_457 states that a person's rights to compensation are subject_to a substantial_risk_of_forfeiture if such person's rights are conditioned upon the future performance of substantial services by any individual the legislative_history of sec_457 must be examined to determine the appropriate tax impact upon x's nqdc plans originally established during x's period as a taxable entity when x becomes a tax-exempt_organization the house ways_and_means_committee report concerning the enactment of sec_457 states the committee believes that limitations should be imposed on the amounts of compensation that can be deferred under these arrangements and allowed to accumulate on a tax deferred basis the committee realizes that the denial of a compensation deduction to a nontaxable entity until an amount is includible in the income of the person providing services does not act as a restraint on the amounts that nontaxable entities are willing to let employees defer as it does when a taxable entity is involved accordingly the committee believes that a percentage-of-compensation limit on amounts that can be deferred as well as an absolute dollar limitation to prevent excessive deferrals by highly-compensated employees is necessary t he denial of a compensation deduction until there is a corresponding income inclusion by a corporate plan participant places some natural restraints on the amounts of compensation that can be deferred under private plans h_r report no pincite and 1978_3_cb_227 and this indicates that a significant congressional concern when it enacted sec_457 was limiting the revenue loss that occurs when employees defer compensation that their tax- exempt employer is unable to deduct since it pays no income_tax whereas in a corporate nqdc arrangement the revenue loss attributable to executive nqdc plr-104342-10 deferrals is offset to a significant degree by the corporate employer's inability to currently deduct such amounts against its taxable corporate income in x's case when unrestricted amounts were deferred into its nqdc arrangements due to its taxable status x was subject_to corporate income_taxation upon the amounts deferred however allowing x to continue unlimited deferrals in these plans after its conversion into a tax-exempt_entity would produce the type of revenue loss that congress intended to limit when it enacted sec_457 in thus to comply with this congressional intent that x's plan not produce revenue losses in excess of those permitted under sec_457 x would have to freeze deferrals under its existing nqdc plans upon its becoming a tax-exempt_organization to comply with the above-discussed congressional intent x after it becomes a tax- exempt_organization would be able to allow its employees to make income_tax deferrals under a nqdc arrangement only in a plan that meets the requirements of sec_457 x's board_of directors will adopt a resolution freezing these three plans as of the date when x receives a favorable determination_letter from the irs approving its status as an exempt_organization described in sec_501 amounts credited to the nqdc plan accounts of its employees and the earnings thereon due to deferrals made after x becomes a tax exempt_organization would be subject_to sec_457 and would have to comply with the requirements of sec_457 and the regulations thereunder for such amounts to remain tax-deferred under sec_457 until they are paid or made available in light of the documents presented and the representations made we conclude as follows provided that x adopts and implements its corporate resolution freezing and barring any additional deferrals to its three nqdc plans described in this letter after x receives a favorable determination_letter establishing its status as a tax exempt_organization these three nqdc plans will not be subject_to sec_457 if the plans are significantly modified other than as provided in the proposed corporate resolution this ruling will not necessarily remain applicable in addition no opinion is expressed concerning whether any of x's three pre-existing nqdc plans constitute a non-qualified deferred_compensation plan that complies with the nqdc provisions under sec_83 sec_409a sec_451 or sec_457a or the regulations thereunder or the application of these section to the plans this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if plr-104342-10 the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_2010_1 2010_1_irb_1 however when the criteria in section dollar_figure of revproc_2010_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances no opinion is expressed or implied concerning the tax consequences of the proposed transactions under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed or implied concerning the application of sec_409a to the proposed transactions sec_409a has been designated as an area in which ruling letters will not be issued until the service resolves the issues through publication of a revenue_ruling revenue_procedure regulations or otherwise see sec_3 of revproc_2010_3 2010_1_irb_110 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely cheryl e press cheryl e press senior counsel qualified_plan sec_2 employee_benefits tax exempt government entities
